DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0063833) in view of Cote (US 2013/0279403).
As to claim 1, Kates teaches a sensor platform (figure 1) comprising: one or more base units (112); each base unit having one or more ports (paragraphs 26, 54); and the cellular alerting add-on device is configured such that a mix of standard connection and cellular connection are used, depending on the type of alert, notification, information, data, or in combination with any possible criteria assigning a connection based on data type (figure 1, element 123 and paragraph 26).
Kates fails to teach an alerting add-on device connected using a wired connection to the base unit via the sensor port.  Cote teaches an alerting add-on device connected using a wired connection to the base unit via the sensor port (paragraphs 23, 52).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Cote into the 
As to claim 2, Kates teaches the sensor platform of claim 1, wherein the cellular alerting add-on device transmits alerts, notifications, information, and/or any other form of data to systems, devices, and applications using one or more cellular networks (paragraph 26).
As to claim 3, Cote teaches the sensor platform of claim 1, further comprising an expansion unit having one or more sensor ports connected to a base unit; and the cellular alerting add-on device connected to a sensor port on the base unit or on an 20 expansion unit of the base unit (figure 1, element 27) with the motivation above as Cote suggested.
As to claim 4, Kates teaches the sensor platform of claim 1, wherein the cellular alerting add-on device sends out alerts and notifications over the cellular network (paragraphs 26, 27).
 	As to claim 5, Kates teaches the sensor platform of claim 4, wherein alert and notifications are one or more from the list of: SMS messages, voice calls, emails, push notifications, and SNMP Traps (paragraph 26). 
As to claim 6, Kates teaches the sensor platform of claim 1, wherein the cellular alerting add-on device sends out non-alerting and non-notification data to other devices, servers, or applications (paragraphs 26, 27).
As to claim 7, Kates teaches the sensor platform of claim 6, wherein non-alerting and non-notification data are one or more from the list of: analytics systems, IOT systems, network monitoring systems,   infrastructure monitoring software, security 
As to claim 8, Cote teaches the sensor platform of claim 7, wherein applications may also refer to middleware, and middleware is a hardware or software solution that sits between the cellular alerting add- on device and the application; and middleware can act as a pass-through, and/or perform operations on the data from the base unit and sent by the cellular alerting add-on device (paragraph 84) with the motivation as Cote suggested.
As to claim 9, Kates teaches the sensor platform of claim 1, wherein the base unit in a sensor platform is a logical device to which one or more sensors can be connected to; and the base unit can either work stand-alone or be connected in its turn to other applications, servers, systems, or electronic devices (figure 1 and paragraph 46).
As to claim 10, Cote teaches the sensor platform of claim 1, wherein in a wired sensor platform, sensors connect to the base unit using a cable that is plugged 20 into ports for sensors on the base units; and base units have the option to expand the number of ports by using an expansion unit; thereby increasing the number of ports that sensors can connect to paragraphs 51-53) with the motivation as Cote suggested.
As to claim 11, Cote teaches the sensor platform of claim 10, wherein a communication protocol between a wired sensor and base unit is an industrial open or proprietary communication protocol and method; and the cable used between sensor and base unit transmits the data between sensor and the 5 base unit and the cable can 
As to claim 12, Kates teaches the sensor platform of claim 1, wherein the cellular alerting add-on device transmits alerts, notifications, information and any data over cellular networks; and 10 the connection to the cellular networks by the cellular alerting add-on device is either as a primary, dual, or backup connection mode or any combination thereof (paragraphs 26, 27).
As to claim 13, Cote teaches the sensor platform of claim 12, wherein cellular networks are one or more from the list of: GSM (2G/3G/4G/5G), CDMA, LTE-M, NB-IOT, Sigfox, and  LoRa (paragraph 57) with the motivation as Cote suggested.
As to claim 14, Kates teaches the sensor platform of claim 12, wherein 
in a primary mode, the cellular alerting add-on device acts as the primary method of transmitting alerts, notifications, information, or any other form of data as opposed to use a wired or wireless data network to which base units could connect to (paragraphs 26, 27).
 	As to claim 15, Kates teaches the sensor platform of claim 12, wherein in a dual mode, alerts, notifications, information, and/or any form of data can be transmitted through the cellular alerting add-on device or through the wired data connection either based on user or programmatic configuration (paragraphs 26, 27).
As to claim 16, Kates teaches the sensor platform of claim 12, wherein in a backup configuration, the cellular alerting add-on device will only be used when the primary connection fails or is not working as expected; and in a backup setup, the 
As to claim 18, Kates teaches the sensor platform of claim 1, wherein the cellular alerting add-on device is configured to support one or more cellular networks, network types, and mobile operators; alerts, information, or any other form of data is transmitted as defined by the base unit using programming logic, and/or user settings, or any combination thereof, and/or the cellular alerting add-on device using programming logic, and/or user settings, or any combination thereof (paragraphs 26, 27). 
As to claim 19, Kates teaches the sensor platform of claim 1, wherein the communication between the cellular alerting add-on device and the base unit is enabled using the same or similar connection as the base unit uses to communicate with sensors (paragraphs 26, 27). 
As to claim 20, Cote teaches the sensor platform of claim 19, wherein the cellular alerting add-on device connects, directly or indirectly, using a wired  connection into a port on the base unit that is provisioned to support sensors (paragraphs 52, 53) with the motivation as Cote suggested.
As to claim 21, Kates teaches the sensor platform of claim 19, wherein when the connection of a sensor and a base unit is a wireless connection, the cellular alerting add-on device connects using the same communication methodology as between
sensor(s) and one or more base units (paragraphs 46, 47)
As to claim 22, Cote teaches the sensor platform of claim 19, wherein the cellular alerting add-on device connects to multiple base units at the same time so that the cellular alerting add-on device enables the transmission capabilities to multiple base 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	September 10, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642